Dear Mr. Allen:
We received your request for an opinion regarding a mid-year salary supplement for the employees of the Tangipahoa Parish School System.  Specifically, you inquire if the Tangipahoa Parish School System may pay its employees such a  salary supplement without violating the Louisiana Constitution.
Article VII, Section 14(A) of the Louisiana Constitution prohibits the state or any political subdivision of the state from loaning, pledging, or donating funds, property, or things of value of the state or any political subdivision thereof to or for any person. Our office has consistently opined that the payment of a bonus or any other gratuitous, unearned payment to public employees is prohibited by Article VII, Section 14(A).  Attorney General Opinions 99-307 and 95-323.
Conversely, it is our opinion that Article VII, Section 14(A) does not prohibit an earned increase in compensation.  Thus, the payment of additional compensation to public employees must be in the form of a salary increase for future services to be rendered. It may not be given as extra compensation for past services rendered.  Attorney General Opinion No. 96-150 and 95-323.
It is our understanding that the payments at issue are to be made from sales tax revenues, which are dedicated to the school system's employees' compensation.  Surplus revenues, which have been dedicated to teacher compensation, may be expended by a mid-year payment or salary adjustment.  Attorney General Opinion Nos. 96-150, 83-489, and 83-410.
Accordingly, it is our opinion that the payment at issue is a salary increase for future services to be rendered rather than extra compensation for past services.  The payment is an earned increase in compensation.  As such, we do not believe that such a salary adjustment or supplement violates Article VII, Section 14(A) of the constitution.
We trust this adequately responds to your request.  If you have any questions or comments, please do not hesitate to contact me.
With kindest regards, I am
Very truly yours,
                              RICHARD P. IEYOUB ATTORNEY GENERAL
                              BY:  _________________________ TINA VICARI GRANT Assistant Attorney General
RPI:TVG:sfj